Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  May 04, 2016

The Court of Appeals hereby passes the following order:

A16A1544. GEORGIA DEPARTMENT OF BEHAVIORAL HEALTH AND
    DEVELOPMENTAL DISABILITIES et al. v. DEBRA WILLIAMS et al.

A16A1545. CHATHAM ASSOCIATION FOR RESIDENTIAL SERVICES,
    INC. v. DEBRA WILLIAMS et al.

      Debra Williams, as next friend of Justin Williams, filed a negligence action
against several defendants, including the Georgia Department of Behavioral Health
and Developmental Disabilities Health Services (“the Department”) and Chatham
Association for Residential Services, Inc. (“Chatham Assoc.”). The Department filed
a motion to dismiss on sovereign immunity grounds, and the trial court denied the
motion. In Case Number A16A1544, the Department seeks to appeal this ruling in
accordance with Board of Regents v. Canas, 295 Ga. App. 505 (672 SE2d 471)
(2009), which held that the denial of a motion to dismiss on sovereign immunity
grounds could be appealed directly as a collateral order. In Case Number A16A1545,
Chatham Assoc. has filed a cross-appeal.
      In Rivera v. Washington, __ Ga. __ (Case Number S15G0887, decided March
25, 2016), the Supreme Court reversed our ruling in Canas, supra, holding that the
denial of a motion to dismiss on sovereign immunity grounds is not a collateral order
subject to direct appeal. See id. Because the Department failed to follow the
interlocutory procedure of OCGA § 5-6-34 (b), the appeal in A16A1545 is hereby
DISMISSED. See Crane v. State, 281 Ga. 635, 636-637 (641 SE2d 795) (2007).
      Under these circumstances, we must also dismiss Case Number A15A1545.
“Although under OCGA § 5-6-48 (e), a cross-appeal may survive the dismissal of the
main appeal, this is true only where the cross-appeal can stand on its own merit.”
Patel v. Georgia Power Co., 234 Ga. App. 141, 142 (2) (505 SE2d 787) (1998)
(punctuation omitted). Because Chatham Assoc. has no independent basis for
establishing jurisdiction in this Court, the appeal in A16A1545 is hereby
DISMISSED.



                                     Court of Appeals of the State of Georgia
                                                                          05/04/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.